EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel non-elected claims 6 and 9-12.

Allowable Subject Matter
Claims 1 and 4-5 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Hopkins (GB 2 281 233) discloses an apparatus for producing particulate material comprises an atomization die 9 connected to receive a supply of gas and positioned about the circumference of a stream 5 of liquid material being contained in a container 2; a flame generation means is provided and is operable to raise the temperature of the gas, wherein the flame is generated by an arc between electrode 19 and lip 12 of the gas outlet to produce a supersonic stream of atomizing gas is provided to produce particles of less than 20 microns in size (see abstract; page 6, last paragraph), wherein the die 9 is operable to direct a jet of the gas 
However, Hopkins fails to teach or suggest a pulverization device that has a pulverization cooling cylinder that forms a revolving water flow long an inner peripheral wall of the pulverization cooling cylinder, which has an axis line that is inclined relative to a vertical direction, and that thrusts the focused jet flow inflowing from an upper opening into the revolving water flow, wherein a convergence position of the combustion flame is (1) in an open space above the opening; (2) above the axis line of the pulverization cooling cylinder; and, (3) above a virtual horizontal plane passing through an upper end edge of the pulverization cooling cylinder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743